Citation Nr: 0010770	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  96-19 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a collapsed left 
lung.

2.  Entitlement to service connection for residuals of a 
fracture to the left tibia.

3.  Entitlement to service connection for left bundle-branch 
block.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for anemia.

6.  Entitlement to service connection for a circulatory 
condition.

7.  Entitlement to an increased disability evaluation for 
hypertension, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased disability evaluation for 
migraine headaches, currently evaluated as 30 percent 
disabling.

9.  Entitlement to an increased disability evaluation for a 
seizure disorder, currently evaluated as 10 percent 
disabling.

10.  Entitlement to an increased disability evaluation for a 
duodenal ulcer with duodenitis, currently evaluated as 10 
percent disabling.

11.  Entitlement to an increased disability evaluation for 
postoperative residuals for removal/resection of a right 
cervical rib, currently evaluated as 10 percent disabling.

12.  Entitlement to an increased disability evaluation for 
arthritis of the cervical spine, currently evaluated as 10 
percent disabling.

13.  Entitlement to an increased disability evaluation for a 
low back disability, currently evaluated as 10 percent 
disabling.

14.  Entitlement to an increased disability evaluation for 
residuals of a fracture of the lateral and medial malleoli of 
the left ankle, currently evaluated as 10 percent disabling.

15.  Entitlement to a compensable disability evaluation for 
radial nerve entrapment of the right arm (major).

16.  Entitlement to service connection for fibrocystic 
disease of the right breast.

17.  Entitlement to service connection for residuals of a 
vaginal hysterectomy.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel



INTRODUCTION

The veteran served on active duty from February 1979 to May 
1987, with two years of prior active service.  She also had 
service with the National Guard.

This appeal stems from a June 1995 rating decision of the St. 
Petersburg, Florida, RO.  Jurisdiction over the case was 
transferred to the Houston RO when the veteran relocated to 
that area.

Some increased ratings were awarded in a September 1999 
supplemental statement of the case.  Since these awards do 
not represent a grant of the full potential benefits, those 
claims are considered still in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The Board of Veterans' Appeals (Board) finds that the 
evidence currently of record is adequate to support grants 
pertaining to the issue of entitlement to service connection 
for hemorrhoids and entitlement to an increased disability 
evaluation for a seizure disorder.  However, as will be 
discussed below, the evidence of record is insufficient for 
review of the remaining issues, as further development is 
needed.  Appellate consideration of these issues will be 
deferred pending completion of the development requested in 
the REMAND portion of this decision.

In her VA Form 9, the veteran raised a claim of entitlement 
to total rating for compensation purposes based on individual 
unemployability.  This issue is not in appellate status and 
is referred to the RO for appropriate consideration.



FINDINGS OF FACT

1.  Hemorrhoids preexisted service, but became worse therein.

2.  Minor, or petit mal, seizures have been shown to occur 
roughly about twice every six months.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hemorrhoids, on the 
basis of aggravation, is warranted.  38 U.S.C.A. §§  1131, 
1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(1999).

2.  The schedular criteria for a 20 percent disability 
evaluation for a seizure disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
8999-8914 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Facts

All available service medical records have apparently been 
obtained.  An October 1972 examination, for entrance into 
reserve service, revealed that the veteran had asymptomatic 
hemorrhoids.

The veteran gave birth to a child in May 1975.  A note 
regarding her postpartum course states that her hemorrhoids 
were not as "bothersome" on that particular day. A January 
1979 examination report reveals a diagnosis of hemorrhoids, 
although the anus and rectum were found to be normal.  In 
June 1980 the veteran complained of a history of hemorrhoids, 
but a rectal examination that day was negative.  Apparently 
two areas of hemorrhoidal disease were noted during a June 
1984 inservice examination. 

Service medical records reflect that the veteran was involved 
in a September 1985 motor vehicle accident, whereby she 
incurred a head injury with posttraumatic encephalopathy and 
posttraumatic seizure(s).  Upon a January 23, 1986 
examination her seizures were considered to have resolved.  A 
January 1986 medical board report notes that the veteran 
continued to have recurrent holocephalic headaches on a 
frequent basis, that occasionally prevented her from working.  
A March 1986 physical evaluation board report found that the 
veteran's posttraumatic encephalopathy, with seizure(s) had 
resolved after treatment.  She currently had no evidence of 
active disease.  Although she had some profile restrictions, 
she was found to be fit for duty.

The February 1987 separation examination revealed a diagnosis 
of hemorrhoids, and external hemorrhoidal tags.  

Regarding her seizures, in March 1992, her daughter 
reportedly witnessed the veteran having an episode of loss of 
consciousness.  That episode reportedly involved the 
veteran's eyes rolling back in her head, abnormal tongue 
movements and shaking of the extremities.  The veteran 
reported having no further seizure episodes since that time, 
although her roommate reportedly witnessed the veteran having 
frequent episodes of "staring off into space" and being 
unresponsive to verbal stimuli. 

On objective evaluation during the May 1992 VA examination, 
motor, sensory and cerebellar evaluation was essentially 
negative.  A November 1994 VA evaluation report notes a 
history of seizures: about one per year.  The veteran was 
said to have had a seizure ten days earlier.  She experienced 
no aura, but would "black out" for about three minutes.

The veteran was examined by VA in April 1995, at which time 
the veteran reported that her last seizure had been in 
November 1994.  She would shake during her seizure, but would 
not bit her tongue or become incontinent.  She complained of 
hemorrhoids that are painful particularly when she would be 
constipated.  

In her July 1995 notice of disagreement the veteran asserted 
that she had had three seizures in November 1994.  She also 
complained of related memory loss. 

In her March 1996 VA Form 9, the veteran noted that she 
continued to have seizures.  They would last for brief 
periods, which would include "shakes" and becoming 
incontinent.  She said her medication would control or 
minimize them, but would not prevent them.

The veteran was examined by VA in February 1999, at which 
time she indicated that she had had her most recent seizure 
one month earlier, described as a petit mal type of seizure.  
Such episodes would last about one to two minutes.  


II.  Law and analysis

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Title 38 U.S.C.A. § 1153 (West 1991) provides that a 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306 (1999).  In Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991), it was held that temporary or intermittent 
flare-ups during service are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, has worsened.

The veteran had evidence of asymptomatic hemorrhoids upon 
entrance into reserve service, and she has recently been 
diagnosed with the disability.  During service, there are 
sporadic reports of symptoms, and the diagnosis of 
"hemorrhoids" without the "asymptomatic" qualifier was 
clearly made.  Even if the disability is said to have clearly 
been present on entrance into active duty, as noted on the 
1979 examination, objective evaluation was largely normal.  
Two areas of hemorrhoidal disease were then apparently noted 
during a June 1984 inservice examination--much more specific 
findings of the disability.  At separation, the veteran was 
diagnosed with hemorrhoids and external hemorrhoidal tags.  
This would appear to be a worsening of the disability in 
service: the veteran's hemorrhoids went from being 
essentially being asymptomatic to symptomatic, and revealing 
the development of hemorrhoidal tags.  There is no specific 
finding that her hemorrhoids worsened merely due to natural 
progress of the condition, and thus the Board finds that the 
disability was aggravated in service.  38 C.F.R. §§ 1153, 
5107 (West 1991); 38 C.F.R. § 3.306 (1999).  Thus, service 
connection is warranted for hemorrhoids.

Initially, the Board finds that the veteran's increased-
ratings claim is well grounded within the meaning of 38 
U.S.C.A. § 5107.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that relevant evidence 
sufficient to support a grant is of record.  However, since 
this award does not represent a grant of the full potential 
benefits, if additional evidence is later obtained tending to 
show greater disability, and if that evidence is currently 
considered to have been constructively of record, an 
appropriate effective date will have to be assigned by the 
RO.  See AB, supra; Bell v. Derwinski, 2 Vet. App. 611 
(1992).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the disability in question has been 
reviewed.  Nothing in the historical record suggests that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to these 
disabilities.  See also Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (in evaluating the veteran's disability, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

The Board notes that all of the claims for increased ratings 
involve the initial rating, and are thus subject to the 
"staged ratings" requirements of Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board also notes, however, that all 
increased ratings awarded in the most recent September 1999 
rating action were granted back to November 1994, the 
effective date of service connection for all disabilities at 
issue.

The veteran's service-connected seizure disorder is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8999-8914, where a general formula is applied 
for major and minor seizures.  A major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  A minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal) or sudden jerking movements of 
the arms, trunk or head (myoclonic type) or sudden loss of 
postural control (akinetic type).

A 10 percent evaluation envisions a confirmed diagnosis [of 
epilepsy] with a history of seizures, or if continuous 
medication is necessary.  The next higher rating of 20 
percent requires at least one major seizure in the last two 
years, or at least two minor seizures in the last six months.  
Under the facts in the present case, it appears that an 
increased rating is warranted.

Upon recent examinations, respectively, a seizure from about 
the previous six months or less was noted.  The seizures have 
been described as petit mal, i.e. minor seizures.  Although 
previous evidence is not entirely consistent--i.e. there 
appear to be longer gaps between some of the seizures, the 
veteran also reportedly had three seizures in November 1994 
alone.  Based upon the medical evidence of record, and 
according the veteran the benefit of the doubt, the rate of 
these minor seizures has roughly approximated two seizures 
per six months.  The Board finds that the veteran is entitled 
to the benefit of the doubt, and that she should receive a 20 
percent evaluation for her seizure disorder.

The next higher evaluation of 40 percent is not in order.  
The criteria for that rating, under Diagnostic Code 8999-
8914, require at least one major seizure in the last six 
months, or two in the last year; or averaging at least five 
to eight minor seizures weekly.  The veteran's seizures have 
not been characterized as major seizures, as that term is 
defined in the regulation, and she has never shown anywhere 
close to the frequency of five to eight seizures weekly.  
Therefore, the 20 percent evaluation awarded herein is 
appropriate.

The benefit of the doubt has been resolved in the veteran's 
favor with respect to this issue in granting a higher rating; 
however, the preponderance of the evidence is against a 
rating higher than 20 percent.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 4.7.


ORDER

Entitlement to service connection for hemorrhoids is granted.

A disability evaluation of 20 percent for a seizure disorder 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

According to the veteran's DD214 Form, which is of record, 
she had two years of active service prior to February 1979.  
The dates of this service is not identified anywhere in the 
veteran's claims file, however.  Prior to a resolution of the 
remaining service connection issues, this service must be 
identified.

According to information from the veteran herself and from 
the Social Security Administration (SSA), the veteran was 
hospitalized multiple times in VA hospitals, including the VA 
Medical Center in Houston, Texas.  However, records 
reflecting these hospitalizations are not contained in the 
claims file.  In fact, a review of the claims file indicates 
that the only VA treatment reports (other than the VA 
compensation examination reports) which are available for 
review were submitted by the veteran herself, rather than 
obtained in the normal course of business by the ROs.  Any VA 
medical records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell, supra.  To deny any 
of the remaining claims without full review of the VA 
treatment provided to the veteran would constitute a severe 
miscarriage of due process.

Similarly, although a copy of the notice provided to the 
veteran by the SSA, is contained in the file, it appears to 
have been submitted by the veteran herself.  It does not 
appear that the RO attempted to obtain records directly from 
the SSA.  Medical records obtained by SSA could prove 
pertinent to the veteran's claims and should be obtained 
prior to further review of these claims.  The VA has a duty 
to consider the same evidence considered by SSA in making any 
decision regarding entitlement to VA benefits.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In her July 1995 notice of disagreement the veteran 
indicated, in essence, that the examiner did not adequately 
evaluate her left ankle pain.  On her March 1996 VA Form 9 
she noted additional difficulty that would appear after 
prolonged standing or walking, and that she has had to keep 
[the ankle] elevated for several days.  Regarding her 
cervical spine, the veteran had some pain on motion 
demonstrated during the February 1999 VA examination, but 
this--as with her service-connected low back disability--was 
not characterized in terms of functional loss due to pain or 
other such considerations discussed in 38 C.F.R. §§ 4.40 and 
4.45.

The veteran's complaints regarding her orthopedic 
disabilities are similar to those addressed in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca, the United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals, or "Court") held 
that in evaluating a service-connected left shoulder 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court found that Diagnostic Code 5201 does not subsume 38 
C.F.R. §§ 4.40 and 4.45, and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  The 
Court remanded the case to the Board to obtain a medical 
evaluation that addressed such concerns, including whether 
the shoulder joint exhibited weakened movement, excess 
fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any weakened movement, excess 
fatigability or incoordination.  An examination is likewise 
necessary in the instant case to address these concerns.

The Board notes that evidence from the Social Security 
Administration reveals that the veteran has had difficulty 
working due to the service-connected nerve entrapment of her 
right arm.  The most recent VA examinations do not clearly 
address the level of disability with respect to this 
condition, and the Board finds that in order to fulfill the 
duty to assist, another examination is needed.

Regarding the veteran's claim of service connection for 
residuals of a vaginal hysterectomy, the Board cannot 
determine, based upon the service medical records, what the 
veteran's duty status was at the time of this surgery.  Aside 
from any current symptoms, if the hysterectomy was performed 
during a qualifying period of service, it would be difficult 
to conclude that she should not be service connected for any 
residuals thereof.  Among the service medical records is a 
surgical report of the vaginal hysterectomy, but it is 
unclear whether the veteran was receiving medical care, for 
example, as a reservist, dependent or as a service member 
herself on active duty for training.  Since it cannot be 
determined on the current record whether there was an 
inservice disability or not, the Board cannot determine 
whether the claim is well grounded.  More information from 
the veteran's National Guard unit is needed.

The veteran's service-connection claim for fibrocystic 
disease of the right breast was noted upon her entrance to 
active service, but it is unclear from the record if such a 
condition was first diagnosed during a qualifying duty 
period.  There is, for example, a February 1977 tissue 
examination report, among the service medical records, that 
reveals fibrocystic disease.  Again, additional information 
from the veteran's National Guard is needed.

In order to properly develop the facts in this case, it is 
REMANDED to the RO for the following action.

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran which are not contained in her 
claims file for inclusion in the file.

2.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment of all 
non-VA health care providers who have 
treated her for the disabilities at issue 
since October 1994.  After securing the 
necessary releases, the RO should obtain 
these records and associate them with the 
claims folder.

3.  The RO should verify, through 
official channels, exact date of the 
veteran's two years of military service, 
which the veteran served prior to 
February 1979.

4.  The RO should contact the veteran's 
National Guard unit to determine the 
dates, as closely as possible, regarding 
her duty status at any given time.  In 
this regard, as may be necessary, the RO 
should attempt to obtain the veteran's 
personnel, or "201" file from the 
appropriate service department 
organization.

5.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

6.  The veteran should be provided a VA 
examination to determine the nature and 
extent of all pathology of the cervical 
spine, low back, left ankle and right-arm 
nerve entrapment.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner(s) 
before the examination(s), for proper 
review of the medical history.  The 
examination report(s) should reflect 
whether such a review of the claims file 
was made.  All necessary tests should be 
conducted and all findings reported in 
detail.

With respect to each of the veteran's 
service-connected orthopedic conditions, 
the examiner should describe, in degrees, 
any limitation of motion of each joint.  
The examiner is also requested to: (1) 
express an opinion as to whether pain 
could significantly limit the functional 
ability of such joint during flare-ups or 
when it is used repeatedly over a period 
of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
(2) determine whether as a result of the 
disability in question the veteran 
exhibits any weakened movement, excess 
fatigability or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability or 
incoordination.  Reasons and bases for 
all conclusions should be provided.

The veteran is hereby informed that 
failure to report for examination may 
result in denial(s) of the claim(s).

7.  The RO should then readjudicate the 
REMANDED claims.  If any claim is not 
resolved to the veteran's satisfaction, 
she and her representative should be 
provided with a supplemental statement of 
the case and an appropriate opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 


- 14 -


